Pee Curiam,
This case depended on questions of fact which were fairly submitted to the jury with substantially correct and adequate *332instructions. The result was a verdict for defendants which necessarily implies a finding of the controlling facts in their favor.
The subject of complaint, in the first specification, is part of the learned judge’s charge wherein he instructed the jury that plaintiff “ would have a right to recover in this case provided you are satisfied this contract of April 7, 1883, was made at the time it purports to be, and you do not find that it was made for the purpose of hindering, delaying and defrauding creditors of M. J. Robinson.” Both parties recognized Robinson as the common source of the title in controversy. The questions thus referred to by the court were clearly presented by the testimony and rightly submitted to the jury. The next six ■specifications complain of the court’s answers to defendants’ 1st, 2d, 3d, 4th, 5th, and 8th points for charge. The eighth to the twelfth, inclusive, allege error in the answers to plaintiff’s 1st, 2d, 3d, 7th, and 8bh points; and the last four specifications complain of the admission of the testimony therein referred to. Our examination of the record with special reference to these specifications has not convinced us that any of them should be sustained; nor do we think that either of them requires further comment. We find no error in the record that would justify a reversal of a judgment entered, as this was, ■on a verdict which appears to have been warranted by the evidence and approved by the court below.
Judgment affirmed.